DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 31-34 and 37-38, in the reply filed on 6/27/2022 is acknowledged.  It is noted that Applicant cancelled the non-elected claims.

Specification
The disclosure is objected to because of the following informalities: "bathocuproine" is misspelled "bathocuprione" multiple times throughout the Specification.  
Appropriate correction is required.

Claim Objections
Claims 37-38 are objected to because of the following informalities:  Claim 37 is missing "and" before the last alternative in the Markush group, and "or" is missing before the last alternative in the Markush group of claim 38.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 31-34 and 37-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 31, it is unclear how R1, R2, R3, R4, R5 and R6 can all be alkyl; or a C6-C20 aryl, alkylaryl, or arylalkyl as would be required by the limitation that each is independently alkyl; or a C6-C20 aryl, alkylaryl, or arylalkyl and also have R3, R4, R5 and R6 also be selected from groups that are not alkyl; or a C6-C20 aryl, alkylaryl, or arylalkyl.  Further, based on the wording “including but not limited to”, it is unclear if these are examples of alkyl groups that can be used, or if alkyl groups are chosen, one must be selected from these groups.  Also, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In addition, since substituted alkyls are not a choice for R5 and R6, it is unclear how these groups can have attached salts.  Finally, it is unclear if the nomenclature “((I) H2O)” is meant to be an example of a hydrated form of the reagent or is meant to be a separate option for the form of the reagent based on the comma between it and the word hydrated.  It is further unclear what this nomenclature represents.  As evidenced by the Nomenclature of Inorganic Chemistry document (pages 28 and 80-81), this format is not standard.  Clarification is requested.  Claims 32-34 and 37-38 are also rejected by virtue of their dependency on claim 31.
	Regarding claims 34 and 38, given the wording “at a concentration ranging from”, it is unclear if the composition is meant to have a variable concentration or if the limitation simply means at a concentration within that range.  In order to further compact prosecution, the Examiner is interpreting the phrase as “at a concentration range of from”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haney et al. (US 20150362504 A1).
	Regarding claim 31, Haney teaches an assay composition with “Acetonitrile concentrations ranging from 0% to 50%” and “0.04 M bathocuproinedisulfonic acid disodium salt hydrate solution” (Par. 140).
	Regarding claim 32, Haney teaches the use of bathocuproinedisulfonic acid disodium salt (Par. 140).
	Regarding claim 33, Haney teaches the use of “0.04 M bathocuproinedisulfonic acid disodium salt hydrate solution” (Par. 140) and acetonitrile concentrations of 10%, 20%, 30%, 40% and 50% (Fig. 6A-6B, Par. 140).
	Regarding claim 34, Haney teaches tartrate at a concentration ranging from about 5.7 mM to about 22.7 mM (Par. 53).
	Regarding claim 37, Haney teaches the use of sodium carbonate and sodium bicarbonate (Par. 126).
	Regarding claim 38, Haney teaches the use of copper sulfate at a concentration ranging from about 0.25 mM to about 0.5 mM (Par. 54).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of U.S. Patent No. 10,761,096. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition comprising acetonitrile and a compound that can have the form of general formula (I) in combination with additionally claimed materials. While the claims of U.S. Patent No. 10,761,096 are directed to a method of using the composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method discloses the claimed composition and one of ordinary skill would arrive at the present invention from the patented one.

Claims 31-34 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 28, 31, 32 and 34 of copending Application No. 16/936,848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition comprising acetonitrile and a compound that can have the form of general formula (I) in combination with additionally claimed materials. While the claims of copending Application No. 16/936,848 are directed to a kit using the composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the kit discloses the claimed composition and one of ordinary skill would arrive at the present invention from the co-pending one.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796       

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796